                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION




 GLOBAL MERCHANDISING SERVICES LTD.,

        Plaintiff,                                              Case No.: 1:19-cv-03138

 v.                                                             Judge Gary Feinerman

 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 14, 2019 [48] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                 NO.                                DEFENDANT
                 182                             buyworldonline Store
                 170                                ALxpress Store
                 168                            Aliexpressonline Store
                 177                           Beautiful everyday Store
                 198                          Fashion Jewelry Shop Store
                 161                                 4Better Store
                 223                                Lifeshop Store
                 251                                 Sellers Store


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
